 



Exhibit 10.137
SECOND AMENDMENT TO
AMENDED AND RESTATED FINANCING AGREEMENT
     THIS SECOND AMENDMENT, dated as of April 10, 2006 (this “Amendment”), to
the Amended and Restated Financing Agreement, dated as of April 8, 2005 (as
amended by the First Amendment to Amended and Restated Financing Agreement dated
as of September 28, 2005 (the “First Amendment”)) (collectively, the “Financing
Agreement”), among LJH, LTD., a Texas limited partnership, with offices located
at 377 Neva Lane, Denison, Texas 75020 (together with its successors and
assigns, the “Lender”) and assignee of each of FORTRESS CREDIT OPPORTUNITIES I
LP (hereinafter, the “Existing Lender”), MONROE INVESTMENTS, INC. and MONROE
CAPITAL ADVISORS LLC (hereinafter, the “Original Lender”)), AIRCRAFT INTERIOR
DESIGN, INC., a Florida corporation (“AID”), BRICE MANUFACTURING COMPANY, INC.,
a California corporation (“Brice”), TIMCO AVIATION SERVICES, INC., a Delaware
corporation (“Parent”), TIMCO ENGINE CENTER, INC., a Delaware corporation
(“Engine”), TIMCO ENGINEERED SYSTEMS, INC., a Delaware corporation (“Engineered
Systems”), and TRIAD INTERNATIONAL MAINTENANCE CORPORATION, a Delaware
corporation (“TIMCO”; AID, Brice, Parent, Engine, Engineered Systems and TIMCO
each individually being referred to herein as a “Borrower” and collectively as
the “Borrowers”, AVIATION SALES DISTRIBUTION SERVICES COMPANY, a Delaware
corporation (“Distribution Services”), AVIATION SALES LEASING COMPANY, a
Delaware corporation (“Leasing”), AVIATION SALES PROPERTY MANAGEMENT CORP., a
Delaware corporation (“Property Management”), AVS/CAI, INC., a Florida
corporation (“AVS/CAI”), AVS/M-1, INC., a Delaware corporation (“AVS/M-1”),
AVS/M-2, INC., a Delaware corporation (“AVS/M-2”), AVS/M-3, INC., an Arizona
corporation (“AVS/M-3”), AVSRE, L.P., a Delaware limited partnership (“AVSRE”),
HYDROSCIENCE, INC., a Texas corporation (“Hydroscience”), TMAS/ASI, INC., an
Arkansas corporation (“TMAS/ASI”), and WHITEHALL CORPORATION, a Delaware
corporation (“Whitehall”; Distribution Services, Leasing, Property Management,
AVS/CAI, AVS/M-1, AVS/M-2, AVS/M-3, AVSRE, Hydroscience, TMAS/ASI and Whitehall
each being individually referred to herein as a “Guarantor” and collectively as
the “Guarantors”; the Borrowers and the Guarantors each being individually
referred to herein as a “Company” and collectively as the “Company”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Financing Agreement, the Original Lender made
certain term loans to the Borrowers;
     WHEREAS, pursuant to the Assignment and Acceptance dated as of April 10,
2006 among the Existing Lender, the Original Lender and Monroe Investments,
Inc., collectively, as Assignor, and the Lender, as Assignee, Assignor sold,
transferred and assigned to the Lender, and the Lender purchased, assumed and
accepted from the Assignor, all of the Assignor’s right, title and interest in
and to the Loan Documents (as defined in the Financing Agreement) as in effect
on the Effective Date (as defined in the Assignment and Acceptance), except to
the extent expressly reserved or retained in the Assignment and Acceptance,
including all of the Term

 



--------------------------------------------------------------------------------



 



Loans (as defined in the Financing Agreement) as in effect on the Effective Date
(as defined in the Assignment and Acceptance) then outstanding; and
     WHEREAS, the Borrowers have requested, and, upon this Amendment becoming
effective, the Lender has agreed, that the Financing Agreement be amended to
provide for, among other things, a new extension of credit by the Lender to the
Borrowers in the manner set forth in this Amendment.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree, effective as of the Amendment
Effective Date (as defined below) as follows:

SECTION 1.   Defined Terms. Capitalized terms used herein and defined in the
Financing Agreement or in Section 2 of this Amendment shall have the meanings
given to such terms in the Financing Agreement or in Section 2 of this Amendment
(as applicable).

SECTION 2.   Amendments to Financing Agreement.

  2.1   Amendments to Section 1. Section 1 of the Financing Agreement is hereby
amended as follows:

  (a)   Section 1 of the Financing Agreement is hereby amended by adding thereto
the following defined terms in their appropriate alphabetical order:

     “Assignment and Acceptance shall mean that certain Assignment and
Acceptance dated as of April 10, 2006, between the Original Lender, Existing
Lender, and Monroe Investments, Inc., collectively, as Assignor, and the Lender,
as Assignee.
     Assignment and Acceptance Effective Date shall mean the Effective Date (as
defined in the Assignment and Acceptance).
     Collateral Documents shall mean the collective reference to the Financing
Agreement, the Copyright Security Agreement, the Trademark Security Agreement,
the Mortgages, the Pledge Agreements and each other Loan Document now or
hereafter in effect that purports to create a Lien on any Collateral, as
amended, restated, supplemented or otherwise modified from time to time.
     Existing Lender shall mean Fortress Credit Opportunities I LP, a Delaware
limited partnership.
     LJH shall mean LJH, Ltd., a Texas limited partnership.
     LJH-Owl Creek Participation Agreement shall mean the Participation
Agreement dated as of April 10, 2006, between LJH and Owl Creek Asset
Management, as amended, restated, supplemented or otherwise modified from time
to time.

2



--------------------------------------------------------------------------------



 



     LJH Transaction Documents shall mean the Term Loan C Amendment, the
Assignment and Acceptance, the LJH-Owl Creek Participation Agreement and each of
the other agreements, instruments and documents executed and delivered under and
pursuant to, or in connection with, any of the foregoing agreements.
     Original Lender shall mean Monroe Capital Advisors LLC, a Delaware limited
liability company.
     Owl Creek Asset Management shall mean Owl Creek Asset Management, L.P., a
Delaware limited partnership, and its successors and assigns.
     Owl Creek Investors shall mean Owl Creek I, L.P., a Delaware limited
partnership, Owl Creek II, L.P., a Delaware limited partnership, Owl Creek
Overseas Fund, Ltd., a Delaware limited partnership, and Owl Creek Overseas Fund
II, Ltd., a Delaware limited partnership.
     Related Parties shall mean with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates (other than directors and
officers of any Company).
     Term Loan C shall mean the term loan in the original principal amount of
$6,000,000, made by the Lender pursuant to, and repayable in accordance with,
the provisions of Section 4 of this Financing Agreement.
     Term Loan C Amendment shall mean the Second Amendment to Amended and
Restated Financing Agreement dated as of April 10, 2006, among the Lender and
the Companies, as amended, supplemented or otherwise modified from time to time.
     Term Loan C Amendment Effective Date shall mean the Amendment Effective
Date (as defined in the Term Loan C Amendment).
     Term Loan C Cash Interest shall have the meaning provided for in
Section 8.1(c) of this Financing Agreement.
     Term Loan C Interest Rates shall have the meaning provided for in Section
8.1(c) of this Financing Agreement.
     Term Loan Exchange shall mean the conversion or exchange of all or any
portion of any Term Loans at any time and from time to time for a specified
number of shares of common stock, warrants or other equity interests of any
Company or another Person.
     Term Loan Obligations shall mean, on any date of determination, all or any
portion of the outstanding principal amount of any Term Loan (including any
accrued and unpaid interest (including without limitation regularly scheduled
payments of interest and default interest under Section 8.1), fees, costs,
expenses and other amounts payable under the Loan Documents that are paid in
kind and capitalized and added to any such outstanding principal amount),
together with all other accrued and unpaid interest

3



--------------------------------------------------------------------------------



 



(including without limitation regularly scheduled payments of interest and
default interest under Section 8.1), in each case existing on such date of
determination.
     Term Note C shall have the meaning provided for in Section 4.1 of this
Financing Agreement.

  (b)   Section 1 of the Financing Agreement is hereby further amended by
amending the following defined terms set forth therein as follows:

  (i)   The defined term “CIT Intercreditor Agreement” is hereby amended and
restated in full to read as follows:         “CIT Intercreditor Agreement shall
mean that certain Intercreditor and Subordination Agreement dated as of
April 20, 2006, between CIT and the Lender, as amended from time to time.”    
(ii)   The defined term “CIT Revolving Line of Credit” in Section 1 of the
Financing Agreement is hereby amended by deleting therefrom the figure
“$35,000,000” and substituting in lieu thereof the figure “$30,000,000.”    
(iii)   The defined term “CIT Term Loan” in Section 1 of the Financing Agreement
is hereby amended by adding thereto the phrase “, which Term Loan has been paid
in full on the Term Loan C Amendment Effective Date” after the phrase “CIT
Financing Agreement” at the end thereof.     (iv)   The defined term “Line of
Credit” in Section 1 of the Financing Agreement is hereby amended and restated
in full to read as follows:         “Line of Credit shall mean the aggregate
commitment of the CIT Lenders to make CIT Revolving Loans pursuant to the CIT
Financing Agreement and issue Letter of Credit Guaranties (as defined in the CIT
Financing Agreement) to the Borrowers in the aggregate amount of $30,000,000.”  
  (v)   The defined term “Minimum Availability Reserve” in Section 1 of the
Financing Agreement is hereby amended and restated in full to read as follows:  
      “Minimum Availability Reserve shall mean the amount of $3,000,000.”    
(vi)   The defined term “Purchase Money Liens” in Section 1 of the Financing
Agreement is hereby amended and restated in full to read as follows:

4



--------------------------------------------------------------------------------



 



      “Purchase Money Liens shall mean liens on any item of Equipment acquired
after the date of this Financing Agreement provided that (a) each such lien
shall attach only to the property to be acquired, (b) a description of the
Equipment so acquired is furnished to the Lender, and (c) the debt incurred in
connection with such acquisitions shall not exceed, in the aggregate, $2,500,000
in the Fiscal Year ending December 31, 2006, $2,500,000 in the Fiscal Year
ending December 31, 2007, and $2,500,000 in any Fiscal Year thereafter.”

  (vii)   The defined term “Term Loans” in Section 1 of the Financing Agreement
is hereby amended by deleting the phrase “and Term Loan B” therefrom and
substituting in lieu thereof the phrase “Term Loan B and Term Loan C”.    
(viii)   The defined term “Term Notes” in Section 1 of the Financing Agreement
is hereby amended by (A) deleting the phrase “and Exhibit A-3” therefrom and
substituting in lieu thereof the phrase “, Exhibit A-3 and Exhibit A-4” and
(B) deleting the phrase “and Term Loan B” therefrom and substituting in lieu
thereof the phrase “, Term Loan B and Term Loan C”.

  (c)   Section 1 of the Financing Agreement is hereby further amended by
deleting therefrom the following defined terms, each in their respective
entireties: Fixed Charge Coverage Ratio, Net Worth, Senior Secured Debt Cap,
Tangible Net Worth, Total Assets, and Total Liabilities.

  2.2   Amendments to Section 2. Section 2 of the Financing Agreement is hereby
amended by (a) deleting therefrom the phrase “Term Loans” from the lead-in text
immediately prior to subsection (a) therein and substituting in lieu thereof the
phrase “Term Loan A and Term Loan B” and (b) adding thereto a new sentence to
the end thereof to read as follows:         “The obligation of the Lender to
make the Term Loan C hereunder is subject to the satisfaction of, or waiver of,
in writing, the conditions precedent set forth in Section 5 of the Term Loan C
Amendment.”     2.3   Amendments to Section 4.1. Section 4.1 of the Financing
Agreement is hereby amended by adding thereto the following text to the end
thereof:         “Each Borrower hereby further agrees to execute and deliver to
the Lender Term Note C in the form attached as Exhibit D to this Agreement (the
“Term Note C”) to evidence the Term Loan C to be extended by the Lender
hereunder and pursuant to the Term Loan C Amendment, and hereby acknowledges and
agrees that, effective as of the Assignment and Acceptance Effective Date, the
Existing Term Note, Term Note A-2 and Term Note B, and all of the obligations,
liabilities and indebtedness of the Borrowers thereunder, and all of the other
rights,

5



--------------------------------------------------------------------------------



 



      remedies and obligations of the Existing Lender, the Original Lender and
Monroe Investments, Inc. (collectively, the “Assignor”) under the Financing
Agreement, the Collateral Documents and the other Loan Documents (unless
expressly reserved or retained in the Assignment and Acceptance), have been
sold, assigned and transferred by the Assignor to the Lender pursuant to the
Assignment and Acceptance.”

  2.4   Amendments to Section 4.2. Section 4.2 of the Financing Agreement is
hereby amended by (a) adding thereto an “(a)” immediately prior to the phrase
“Upon receipt” in the first line thereof and (b) adding thereto a new subsection
(b) to read as follows:

      “(b) Upon receipt of Term Note C and the satisfaction of the conditions
precedent set forth in Section 5 of the Term Loan C Amendment, the Lender hereby
agrees to extend to the Borrowers the Term Loan C.”

  2.5   Amendments to Section 4.3. Section 4.3 of the Financing Agreement is
hereby amended by adding thereto a new subsection (f) to the end thereof to read
as follows:         “(f) The parties hereto hereby agree that notwithstanding
any term or provision in Section 4.3 of the Financing Agreement (or any other
term or provision in the Financing Agreement), from and after the Term Loan C
Amendment Effective Date, the Borrowers shall not request, and the Lender shall
have no further obligation to make, any additional Term Loan B Advance under the
Term Loan B Line.”     2.6   Amendments to Section 4.4. Section 4.4 of the
Financing Agreement is hereby amended by adding thereto new subsections (d),
(e) and (f) to the end thereof to read as follows:         “(d) The principal
amount of the Term Loan C shall be due and payable on the Maturity Date or as
otherwise provided in this Agreement.         (e) Notwithstanding any term or
provision in this Agreement, the Borrowers shall not be required to make a
payment on the outstanding principal balance of any Term Loan to the Lender when
due on any given date if and to the extent the Lender is expressly prohibited
under the CIT Intercreditor Agreement from receiving such principal payments on
such due date, provided that the Borrowers shall make any such deferred
principal payment on the first Business Day following the date on which the
Lender is no longer prohibited under the CIT Intercreditor Agreement from
receiving such principal payment.         (f) Notwithstanding any term or
provision in this Agreement, the Companies and the Lender may agree from time to
time to consummate Term Loan Exchanges and, upon the consummation of any such
Term Loan Exchange, the Term Loan Obligations subject to such Term Loan Exchange
shall be deemed paid and satisfied in full.”

6



--------------------------------------------------------------------------------



 



  2.7   Amendments to Section 4.6. Section 4.6 of the Financing Agreement is
hereby amended by adding thereto the phrase “, Term Loan C” immediately prior to
the phrase “and all other Obligations” on the fifth line thereof.     2.8  
Amendments to Section 4.7. Section 4.7 of the Financing Agreement is hereby
amended by adding thereto the phrase “and the Term Loan C” immediately after the
phrase “the Term Loan A” on the fifth line thereof.     2.9   Amendments to
Section 4.8. Section 4.8 of the Financing Agreement is hereby amended by adding
thereto the phrase “and the Term Loan C” immediately after the phrase “to the
Term Loan A” on the third line thereof.     2.10   Amendments to Section 7.1.
Section 7.1(m) of the Financing Agreement is hereby amended by adding thereto a
new sentence immediately prior to the third sentence thereof to read as follows:
        “The proceeds of the Term Loan C shall be used to provide working
capital to the Borrowers and to pay certain of the costs and expenses of closing
the transactions contemplated by the LJH Transaction Documents.”     2.11  
Amendments to Section 7.5. Section 7.5 of the Financing Agreement is hereby
amended by (a) amending subsection (b)(iv) thereof by deleting therefrom the
phrase “or Term Loan A-2” set forth on the sixth line thereof and substituting
in lieu thereof the phrase “, Term Loan A-2 or Term Loan C”; and (b)
(i) amending subsection (c) thereof by deleting therefrom the term “and”
immediately prior to the phrase “Term Loan B Cash Interest” set forth on the
tenth line thereof and substituting in lieu thereof “,” and (ii) adding thereto
the phrase “and Term Loan C Cash Interest as set forth in Paragraph 8.1(c) of
Section 8 of this Financing Agreement” immediately after the phrase “Term Loan B
Cash Interest as set forth in Paragraph 8.1(b) of Section 8 of this Financing
Agreement” set forth in the tenth and eleventh lines thereof.     2.12  
Amendments to Section 7.9. Section 7.9(b) of the Financing Agreement is hereby
amended in full to read as follows: “(b) Incur or create any Indebtedness other
than Permitted Indebtedness.”     2.13   Amendments to Section 7.10.
Section 7.10 of the Financing Agreement is hereby amended and restated in full
to read as follows:         "7.10 Until termination of the Financing Agreement
and payment and satisfaction in full of all Obligations hereunder, the Companies
shall not make Capital Expenditures (including, without limitation, by way of
Capital Leases) which, in the aggregate, as to the Companies, exceeds $2,500,000
during any Fiscal Year, provided, however, such limitation shall not apply to
Capital Expenditures made solely from the proceeds of cash contributions to the
equity of the Company making such Capital Expenditure which are made after the
date of the Assignment and Acceptance Effective Date but excluding cash
contributions to the equity of any Company required pursuant to the terms and
provisions of

7



--------------------------------------------------------------------------------



 



      any merger agreement and excluding any equity contributions arising from
the conversion of any Indebtedness.”

  2.14   Amendments to Section 8.1.

  (a)   Section 8.1(a) of the Financing Agreement is hereby amended by
(i) deleting therefrom the phrase “six (6%) percent” in the third line thereof
and substituting in lieu thereof the phrase “one and three-quarters (1.75%)
percent” and (ii) deleting therefrom the second sentence thereof.     (b)  
Section 8.1(b) of the Financing Agreement is hereby amended by (i) deleting
therefrom the phrase “six (6%) percent” in the third line thereof and
substituting in lieu thereof the phrase “one and three quarters (1.75%) percent”
and (ii) deleting therefrom the second sentence thereof.     (c)  
Section 8.1(c) is hereby amended and restated in full to read as follows:      
  “(c) Cash Interest (“Term Loan C Cash Interest”) on the Term Loan C shall be
payable monthly in arrears on the first day of each calendar month, on the date
of each payment of principal thereof and on the Maturity Date at the rate of
LIBOR plus one and three quarters (1.75%) percent per annum (the “Term Loan C
Interest Rates”), provided that all such interest shall be paid-in-kind,
immediately capitalized and added to the outstanding principal amount of the
Term Loan C in accordance with Section 8.1(o).”     (d)   Section 8.1 of the
Financing Agreement is hereby further amended by adding thereto a new subsection
(o) to read as follows:         “(o) Notwithstanding any term or provision in
this Section 8.1, the Borrowers shall not be required to pay in cash any fees
required to be paid to the Lender when due under Section 8.1 or to make cash
interest payments (including regularly scheduled interest payments and default
interest payments) on any Term Loan to the Lender when due, in each case to the
extent that the Lender is expressly prohibited under the CIT Intercreditor
Agreement from receiving such fees in cash or cash interest payments on such due
date, provided that any such fees that are not paid to the Lender in cash when
due shall on the date or dates when due and owing be paid in kind to the Lender
and immediately capitalized and added to the then outstanding principal amount
of the Term Loan B on such date or dates, and such cash interest payments that
are not made to the Lender when due shall on the date or dates such interest
payments are due and owing be immediately paid in kind, capitalized and added to
the then outstanding principal amount of such Term Loan to which such interest
payment relates on such date or dates, and all of the foregoing capitalized
amounts shall thereupon bear interest at the rate of interest specified in this
Section 8.1.”

8



--------------------------------------------------------------------------------



 



  2.15   Amendments to Section 13.2. Section 13.2 of the Financing Agreement is
hereby amended by (a) adding thereto an “(A)” immediately prior to the phrase
“commercial banks” and (b) adding thereto the phrase “or (B) Owl Creek Asset
Management, any Owl Creek Investor and any other investor entity that is
reasonably acceptable to the Parent (provided that the Parent shall have no such
rights if a Default has occurred and is continuing)” immediately after the
phrase “or other financial institutions” at the end of the third sentence
thereof.     2.16   Amendments to Section 13.6. Section 13.6 of the Financing
Agreement is hereby amended by (a) amending and restating subsection (a) thereof
in full to read as follows:

      “(a) If to Lender, at:

LJH, Ltd.
Attention: Lacy J. Harber, President
377 Neva Lane
Denison, Texas 75020
Telephone: 903-465-6937
Facsimile: 903-465-6514”
and (b) by deleting therefrom the Companies’ counsel contact information in
subsection (b) therein and substituting in lieu thereof the following:
“With a courtesy copy of any material notice to the Companies’ counsel at:
TIMCO Aviation Services, Inc.
Attention: Legal Department
623 Radar Road
Greensboro, North Carolina 27410
Facsimile: (336) 665-9014”

  2.17   Additional Amendments to Section 13. Section 13 of the Financing
Agreement is hereby further amended by adding thereto new Sections 13.10, 13.11,
13.12, 13.13 and 13.14 to the end thereof to read as follows:

“13.10. The Lender and each of the Companies agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, members, directors, officers, employees, agents, attorneys, advisors
and other representatives (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any

9



--------------------------------------------------------------------------------



 



other Loan Document or any action or proceeding relating to this Financing
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 13.10, to (i) any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations under this Financing Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of each Borrower and each
other Company, or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 13.10 or
(y) becomes available to the Lender or any of its respective Affiliates on a
nonconfidential basis from a source other than any Borrower or any other
Company, provided, that such source is not bound by a written obligation to
maintain such Information as confidential.
For purposes of this Section, “Information” means all information received from
any Borrower or any other Company relating to such Borrower or any such other
Company or any of their respective businesses, other than any such information
that is available to the Lender on a nonconfidential basis prior to disclosure
by any Borrower or any other Company, provided that, in the case of information
received from any Borrower or any other Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
person or entity required to maintain the confidentiality of Information as
provided in this Section 13.10 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.
13.11 (a) THE BORROWERS SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE LENDER (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL FOR THE LENDER) IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL
BE CONSUMMATED), AND (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
LENDER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL), IN CONNECTION
WITH ANY DEFAULT OR THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH THE TERM LOANS MADE
HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS.

10



--------------------------------------------------------------------------------



 



(b) THE BORROWERS SHALL, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW,
INDEMNIFY THE LENDER, AND EACH RELATED PARTY OF THE LENDER (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, AND DISBURSEMENTS (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY BORROWER OR ANY
OTHER COMPANY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY TERM
LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY ANY COMPANY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
ANY COMPANY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY COMPANY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY ANY COMPANY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF SUCH
COMPANY HAS OBTAINED A FINAL NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. WITHOUT LIMITING ANY
PROVISIONS OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT EACH INDEMNITEE SHALL BE INDEMNIFIED FROM
AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND

11



--------------------------------------------------------------------------------



 



DISBURSEMENTS (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL) ARISING
OUT OF OR CAUSED IN WHOLE OR IN PART BY THE ORDINARY NEGLIGENCE OF ANY
INDEMNITEE. WITHOUT LIMITING THE FOREGOING, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH COMPANY AGREES NOT TO ASSERT AND TO CAUSE ITS SUBSIDIARIES
NOT TO ASSERT, AND HEREBY WAIVES AND AGREES TO CAUSE ITS SUBSIDIARIES TO SO
WAIVE, ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF RECOVERY WITH RESPECT
TO ALL CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES,
COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, UNDER OR RELATED TO ENVIRONMENTAL
LAWS, THAT ANY OF THEM MIGHT HAVE BY STATUTE OR OTHERWISE AGAINST ANY
INDEMNITEE.
(c) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH COMPANY SHALL NOT
ASSERT, AND EACH COMPANY HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY TERM LOAN OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE SHALL BE LIABLE
FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION
OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
(d) ALL AMOUNTS DUE UNDER THIS SECTION 13.11 SHALL BE PAYABLE PROMPTLY/NOT LATER
THAN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION
13.11 SHALL SURVIVE REPAYMENT OF THE TERM LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.
13.12 Each Company hereby acknowledges and agrees that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) the Lender has no fiduciary relationship with or duty to any Company arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Lender, on the one hand, and the

12



--------------------------------------------------------------------------------



 



Borrowers and the Guarantors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lender, the Borrowers and the Guarantors.
13.13 Each Company hereby acknowledges and agrees that in connection with all
aspects of each transaction contemplated by the Loan Documents: (a) the Term
Loans provided for under this Agreement and any related transactions, services
and matter in connection therewith (including in connection with any amendment,
waiver or other modification to this Agreement or any other Loan Document) are
arms-length commercial transactions between the Borrowers and the Guarantors, on
the one hand, and the Lender, on the other hand, and each Borrower and each
Guarantor is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with any of the negotiations
and processes relating to any such transactions, the Lender is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or any Guarantor; (c) the Lender has not assumed and
will not assume any advisory, agency or fiduciary responsibility in favor of any
Borrower or any Guarantor with respect to any of the transactions contemplated
by any Loan Document or any of the negotiations or processes relating to any
such transactions, including with respect to any amendment, waiver or other
modification to this Agreement or any other Loan Document (irrespective of and
without regard to any LJH Transaction Document or whether the Lender or any of
its Affiliates has advised or is currently advising any Borrower, any Guarantor
or any of their respective Affiliates on any such matters or other matters) and
the Lender has no obligation to any Borrower, any Guarantor or any of their
respective Affiliates with respect to any of the transactions contemplated by
any Loan Document except those obligations expressly set forth in this Agreement
and in the other Loan Documents; (d) the Lender and its respective Affiliates
are or may be engaged in a broad range of transactions (including any
transaction contemplated under any LJH Transaction Document) that involve
interests that differ from those of any Borrower, any Guarantor and any of their
respective Affiliates, and the Lender has no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(e) the Lender has not provided and will not provide any legal, accounting,
regulatory or tax advice to any Company with respect to any of the transactions
contemplated by any Loan Document (including any amendment, waiver or other
modification of any Loan Document) and each Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each Company hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Lender or any Related Parties of the
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any Loan Document.”

13



--------------------------------------------------------------------------------



 



13.14 Notwithstanding any term or provision to the contrary in this Agreement
(but without limiting any term or provision in Section 8.1), the Borrowers and
the other Companies shall not be required to pay in cash any cost, expense,
indemnification payment or other miscellaneous amounts to the Lender when due,
in each case to the extent that the Lender is expressly prohibited under the CIT
Intercreditor Agreement from receiving any such cost, expense, indemnification
payment or other amounts in cash on such due date, provided that any such
amounts that are not paid to the Lender in cash when due shall on the date or
dates when due and owing from any Borrower or any other Company under the Loan
Documents, be immediately paid in kind, capitalized and added to the outstanding
principal amount of the Term Loan B, and shall thereupon bear interest at the
rates specified in Section 8.1.”

  2.18   Amendments to Exhibits. The Financing Agreement is hereby further
amended by (a) deleting Exhibit A-1 therefrom in its entirety and substituting
in lieu thereof a new Exhibit A-1 in the form attached as Exhibit A to this
Amendment; (b) deleting Exhibit A-2 therefrom in its entirety and substituting
in lieu thereof a new Exhibit A-2 in the form attached as Exhibit B to this
Amendment; (c) deleting Exhibit A-3 therefrom in its entirety and substituting
in lieu thereof a new Exhibit A-3 in the form attached as Exhibit C to this
Amendment; (d) incorporating therein a new Exhibit A-4, Term C Note, in the form
attached as Exhibit D to this Amendment; and (e) deleting Exhibit B therefrom in
its entirety and substituting in lieu thereof a new Exhibit B in the form
attached as Exhibit E to this Amendment.

SECTION 3. Amendment Documents.

  3.1   Execution and Delivery of New Term Notes.

  (a)   The Borrowers hereby agree to execute and deliver to the Lender, prior
to the Amendment Effective Date, each of (i) the Amended and Restated Term Note
A-1 in the form attached as Exhibit A to this Amendment (as amended, restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Term Note A-1”); (ii) the Amended and Restated Term Note A-2 in the form
attached as Exhibit B to this Amendment (as amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Term Note A-2”);
(iii) the Amended and Restated Term Note B in the form attached as Exhibit C to
this Amendment (as amended, restated, supplemented or otherwise modified from
time to time, the “Amended and Restated Term Note B”); and (iv) Term Note C in
the form attached as Exhibit D to this Amendment (as amended, restated,
supplemented or otherwise modified from time to time, the “Term C Note”; and,
together with the Amended and Restated Term Note A-1, the Amended and Restated
Term Note A-2 and the Amended and Restated Term Note B, the “New LJH Term
Notes”).

14



--------------------------------------------------------------------------------



 



  (b)   The Companies hereby further acknowledge and agree that upon execution
and delivery of the New LJH Term Notes by the Borrowers to the Lender and the
occurrence of the Amendment Effective Date, (i) the New LJH Term Notes shall be
and constitute the “Term Notes” (as such term is used in the Financing Agreement
and the other Loan Documents) in all respects and for all purposes, (ii) the
Amended and Restated Term Note A-1 shall constitute the “Existing Term Note” (as
defined in the Financing Agreement in all respects and for all purposes,
(ii) the Amended and Restated Term Note A-2 shall be and constitute the “Term
Note A-2” under the Financing Agreement in all respects and for all purposes,
and (iii) the Amended and Restated Term Note B shall be and constitute the “Term
Note B” under the Financing Agreement in all respects and for all purposes.    
(c)   The Lender shall deliver (or cause to be delivered) to the Borrowers, the
Existing Term Note, the Term Note A-2 and the Term Note B, each as in effect
immediately prior to the Amendment Effective Date (the “Existing Term Notes”).  
  (d)   The Companies hereby acknowledge and agree to the amendments set forth
in Sections 2.14(d) and 2.17 of this Amendment and hereby covenant and agree at
any time and from time to time to execute and deliver to the Lender amended and
restated New LJH Term Notes evidencing payments and amounts that have been paid
in kind, capitalized and added to the outstanding principal amounts of the Term
Loans evidenced thereby.

  3.2   Execution and Delivery of Mortgage Assignments and Amendments. Each
Company that is a party to any Mortgage hereby (a) agrees to execute and deliver
to the Lender, within ten (10) Business Days after the Amendment Effective Date,
an assignment and amendment to such Mortgage in form and substance reasonably
acceptable to the Lender (each a “Mortgage Assignment and Amendment”) that
assigns such Mortgage to the Lender and amends such Mortgage to conform to the
terms of the Financing Agreement (as amended by this Amendment), and
(b) authorizes the Lender to file and record (or cause to be filed and
recorded), at such Company’s sole cost and expense, each such Mortgage
Assignment and Amendment in the jurisdiction or jurisdictions where the original
Mortgage was recorded.     3.3   Execution and Delivery of IP Security
Agreements. Each Company that owns or holds any interest in any Copyright,
Trademark or any Patent hereby (a) covenants and agrees to deliver to the Lender
a schedule describing all Copyrights, Trademarks and Patents owned by such
Company or in which such Company has any right, title or interest within ten
(10) Business Days after the Amendment Effective Date, (b) agrees to execute and
deliver to the Lender, within ten (10) Business Days after the Amendment
Effective Date, a Copyright Security Agreement, a Trademark Security Agreement
and a Patent Security Agreement (as applicable) covering the Copyrights,
Trademarks and Patents

15



--------------------------------------------------------------------------------



 



owned by such Company or in which such Company has any right, title or interest,
each in form and substance reasonably acceptable to the Lender (each an “IP
Security Agreement”), and (c) authorizes the Lender to file and record (or cause
to be filed and recorded), at such Company’s sole cost and expense, each such IP
Security Agreement with the U.S. Copyright Office or the U.S. Patent and
Trademark Office (as applicable).

  3.4   Execution and Delivery of New CIT Intercreditor Agreement; Termination
of LJH Subordination Agreement. Each Company hereby agrees to execute and
deliver an acknowledgment and agreement to, and consents to the execution,
delivery and performance of, the Intercreditor and Subordination Agreement,
dated as of April 20, 2006, between CIT and the Lender, and acknowledged and
agreed by the Companies, in substantially the form attached as Exhibit E (the
“CIT Intercreditor Agreement”). Upon execution and delivery by CIT and the
Lender of the CIT Intercreditor Agreement, the existing LJH Subordination
Agreement shall terminate in all respects.     3.5   Ratification of Obligations
Under the Loan Documents. Each of the Companies hereby (a) acknowledges and
agrees that, immediately prior to the Assignment and Acceptance Effective Date,
(i) the outstanding principal amount of the Term Loan A-1 is $8,158,314.57 and
the aggregate amount of accrued and unpaid cash interest and PIK interest in the
Term Loan A-1 is $31,979.75, (ii) the outstanding principal amount of the Term
Loan A-2 is $7,138,507.47 and the aggregate amount of accrued and unpaid cash
interest and PIK interest on the Term Loan A-2 is $27,982.20, (iii) the
outstanding principal amount of the Term Loan B is $2,627,508.00 and the
aggregate amount of accrued and unpaid cash interest and PIK interest on the
Term Loan B is $9,496.71 and (iv) the aggregate amount of collateral management
fees, legal fees and expenses, and accrued and unpaid default interest on the
Term Loans due and owing by the Borrowers to Fortress, and paid by the Lender to
the Existing Lender pursuant to the Assignment and Acceptance Agreement, is
$319,466.38 (collectively, the “Existing Obligations”); (b) acknowledges and
agrees that, upon the occurrence of the Assignment and Acceptance Effective
Date, the Lender shall be the “Lender” under the Financing Agreement and the
other Loan Documents in all respects and for all purposes and the Existing
Obligations and all other Obligations shall be due and payable to (or required
to be reimbursed to) the Lender as provided in the Loan Documents (as amended,
modified and supplemented by the Amendment Documents) without any offset,
deduction, defense or counterclaim; and (c) acknowledges and agrees that, as of
the Assignment and Acceptance Agreement Effective Date, notwithstanding any term
or provision in the Financing Agreement, (i) the outstanding principal amount of
the Term Loan A-1 is $8,190,294.32 and is subject to increase from time to time
pursuant to Section 8.1 of the Financing Agreement, (ii) the outstanding
principal amount of the Term Loan A-2 is $7,166,489.67, and is subject to
increase from time to time pursuant to Section 8.1 of the Financing Agreement,
(iii) the outstanding principal amount of the Term Loan B is $2,956,471.09 and
is subject to increase from time to time pursuant to Sections 8.1 and 13.14 of
the Financing Agreement.

16



--------------------------------------------------------------------------------



 



  3.6   Ratification of Collateral Documents and Liens. Each Company hereby
(a) acknowledges, confirms, ratifies and reaffirms all of the security interests
and liens created under the Collateral Documents in effect on the date hereof to
which it is a party; (b) represents and warrants and covenants and agrees that
all of such security interests and liens constitute valid, enforceable,
perfected, first priority (subject to the liens and security interests of CIT to
the extent such liens and security interests are senior in priority to the
security interests and liens of the Lender as expressly provided in the CIT
Intercreditor Agreement and any Permitted Encumbrances as expressly set forth in
the Financing Agreement) security interests and liens in and to the Collateral
purported to be secured thereby in favor of the Lender, and that each security
interest and lien created by such Company under such Collateral Documents in
favor of Hilco Capital LP, the Original Lender or the Existing Lender shall
immediately upon the Assignment and Acceptance Effective Date be valid,
enforceable, perfected, first priority (subject to the liens and security
interests of CIT to the extent such liens and security interests are senior in
priority to the security interests and liens of the Lender to the security
interests and liens of the Lender as expressly provided in the CIT Intercreditor
Agreement and any Permitted Encumbrances as expressly set forth in the Financing
Agreement) security interest and liens in and to the Collateral in favor of the
Lender; and (c) authorizes the Lender to create (or cause to be created) and
file or record (or cause to be filed or recorded), in each case at such
Company’s sole cost and expense, any and all UCC-3 amendments, UCC-3
assignments, and UCC-1 financing statements in any jurisdiction to further
perfect, protect and preserve the security interests and liens created under the
Collateral Documents in favor of the Lender.     3.7   Schedules to Financing
Agreement. The Parent acknowledges and agrees that it shall deliver to the
Lender, within ten (10) Business Days after the Amendment Effective Date,
updated schedules to the Financing Agreement and such other information
pertaining to the Collateral and the other Loan Documents as the Lender shall
reasonably request.     3.8   Limitation on Borrowings Under CIT Financing
Agreement. Borrower agrees that it will not borrow amounts under the CIT
Financing Agreement which, when made, would cause the aggregate principal amount
of all outstanding CIT Revolving Loans at such time to exceed the sum of (i)
$6,000,000, plus (ii) the Revolver Balance, unless (i) the Chief Executive
Officer of the Parent has expressly authorized such borrowing to be made, and
(ii) Parent, on behalf of the Borrowers, promptly notifies Lender that such
approved borrowings have occurred. Further, Borrower agrees to provide Lender
with such periodic cash flow reports as are provided to its Board of Directors.
In the event that Borrower violates this provision, it shall not be deemed an
Event of Default. However, Lender shall be entitled to charge the Default Rate
of Interest (rather than the Term Loan C Interest Rate) on the outstanding
balance owed by the Borrowers under the Term Note C until such time as the
aggregate principal amount of all outstanding CIT Revolving Loans is reduced
below the sum of (i) $6,000,000, plus (ii) the Revolver Balance. As used in this
Section 3.8, the term “Revolver

17



--------------------------------------------------------------------------------



 



Balance” shall mean the total amount outstanding under the CIT Revolving Loan as
of the close of business on April 21, 2006, as such amount is set forth on a
certificate of the Senior Vice President of Finance of the Parent delivered to
the Lender not later than April 25, 2006. Notwithstanding any term or provision
in this Section 3.8, the Borrowers agree that, between the Amendment Effective
Date and the date and time on which the certificate referenced in the definition
of “Revolver Balance” set forth in the immediately preceding sentence, no CIT
Revolving Credit Loans shall be made except for the purposes of (a) paying the
CIT Term Loan in full, which CIT Revolving Loan may be repaid with the Term Loan
C proceeds, (b) to pay costs and expenses (including legal fees) relating to the
preparation, negotiation, execution and delivery of the Amendment Documents, and
(c) to pay ordinary and necessary expenses of the Companies arising in the
ordinary course of business consistent with past practices.

  3.9   Waiver of Existing Defaults. Each Company hereby acknowledges and agrees
that one or more Defaults or Events of Default have occurred and are continuing
under the Financing Agreement by virtue of the Companies’ failure to comply with
any of the provisions of the Financing Agreement through the Amendment Effective
Date (collectively, the “Existing Defaults”). The Lender hereby waives,
effective as of the Amendment Effective Date, all Existing Defaults. This waiver
shall be effective only for the Defaults and Events of Default occurring or
arising on or prior to the Amendment Effective Date. Nothing in this Amendment
shall constitute a waiver of any other Default or Event of Default occurring or
existing under the Loan Documents after the Amendment Effective Date.

SECTION 4.   Conditions to Effectiveness. This Amendment shall not become
effective, and the Lender shall have no obligation to make the Term C Loan to
the Borrowers, until the date (the “Amendment Effective Date”) on which all of
the following conditions precedent have been satisfied or waived by the Lender
in writing:

  4.1   The Companies shall have executed and delivered to the Lender this
Amendment.     4.2   The Lender shall have received each of the following
(together with this Amendment, the “Amendment Documents”):

  (a)   the New LJH Term Notes, executed by the Borrowers;     (b)   the
Assignment and Acceptance Agreement, executed by the Existing Lender, LJH, the
Original Lender and Monroe Investments, Inc.;     (c)   the Amendment No. 4 to
Financing Agreement, dated as of April 20, 2006, executed by the Companies and
CIT, as Collateral and Administrative Agent for the Lenders and as the sole
Lender;     (d)   the CIT Intercreditor Agreement, executed by CIT and
acknowledged and agreed to by each Company;

18



--------------------------------------------------------------------------------



 



  (e)   the LJH-Owl Creek Participation Agreement, in form and substance
satisfactory to the Lender, executed by LJH and Owl Creek Asset Management;    
(f)   the Existing Term Notes, together with Allonges in form and substance
satisfactory to the Lender, executed by the Original Lender; and     (g)   all
Collateral held by or on behalf of the Existing Lender or the Original Lender
(including any certificated equity interests constituting Collateral) with
appropriate endorsements and stock powers executed in blank as required by the
Lender, in each case, except to the extent such Collateral is held by CIT in
accordance with the CIT Intercreditor Agreement.

  4.3   Each of the Companies shall have authorized, executed and delivered (as
applicable) to the Lender any and all such documents (including, without
limitation, UCC financing statement assignments, UCC financing statements and
stock powers) and taken all such other actions (including, without limitation,
the filing of such UCC financing statements and the delivery of stock
certificates) as may have been requested by or on behalf of the Lender, and in
the form or manner as may have been so requested, to perfect the security
interests and liens created by the Collateral Documents to which such Company is
a party or by the Loan Documents as amended by this Amendment, in each case with
the priority contemplated by such Collateral Documents or the Loan Documents as
so amended.     4.4   The Lender shall have received a copy of the resolutions
or consents, in form and substance satisfactory to the Lender, of the Board of
Directors or the General Partner of each Company (other than the Parent)
authorizing the execution, delivery and performance by such Company of the
Amendment Documents to which it is a party and any borrowings to be made
thereunder or under the Financing Agreement, and the creation and perfection of
any security interest and lien, contemplated by this Amendment and the other
Loan Documents (as amended by the applicable Amendment Documents), certified by
the Senior Vice President-Finance (or other authorized officer acceptable to the
Lender), or the General Partner, of such Company, as of the Amendment Effective
Date, which certification states that the resolutions and consents thereby
certified have not been amended, modified, revoked or rescinded as of the date
of such certificate.     4.5   The Lender shall have received a closing
certificate signed by the Senior Vice President-Finance (or other authorized
officer acceptable to the Lender), or the General Partner, of each Company,
dated the Amendment Effective Date, certifying that (a) the representations and
warranties set forth in Section 7.1 of the Financing Agreement and in this
Amendment are true and correct in all material respects on and as of such date,
(b) after giving effect to this Amendment, each Company is on such date in
compliance in all material respects with all of the terms and provisions set
forth in the Financing Agreement and the other Loan

19



--------------------------------------------------------------------------------



 



      Documents, and (c) after giving effect to this Amendment, no Default or
Event of Default exists.

  4.6   A certificate of the Secretary or an Assistant Secretary or the
Secretary or an Assistant Secretary of the General Partner of each Company,
dated the Amendment Effective Date, certifying (a) that attached thereto are
certificates of existence for each Company issued by the secretary of state or
other appropriate official of the state of each Company’s state of formation,
(b) that except as set forth therein there have been no amendments,
modifications, restatements or supplements to or of any Company’s articles of
formation or its bylaws, partnership or operating agreement or other constituent
documents, and (c) as to the incumbency and genuineness of the signature of each
officer or general partner of each Company executing this Amendment and the
other Amendment Documents executed in connection herewith.     4.7   All
corporate, organizational and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Amendment, the other Loan Documents, the Amendment Documents and the LJH
Transaction Documents shall be satisfactory in form and substance to the Lender,
and the Lender shall have received such other documents in respect of any aspect
or consequence of the transactions contemplated hereby or thereby as the Lender
shall reasonably request.

SECTION 5.   Representations and Warranties. To induce the Lender to enter into
this Amendment and the Assignment and Acceptance Agreement and to make the Term
Loan C to the Borrowers, each Company hereby represents and warrants to the
Lender, as of the Amendment Effective Date, that:

  5.1   Corporate Power; Authorization; Enforceable Obligations.

  (a)   Such Company has the corporate or other organizational power and
authority, and the legal right, to make, deliver the Amendment Documents to
which it is a party and to perform the Loan Documents to which it is a party, as
amended by the Amendment Documents, and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of such Amendment Documents and the performance of such Loan Documents, as so
amended.     (b)   No authorization, consent, approval, license, or exemption
(other than such authorizations, consents, approvals, licenses or exemptions
that (i) exist under applicable law, (ii) are expressly permitted hereunder, or
(iii) have been made, obtained and delivered) of any person or entity, or
notice, filing or other registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign is
required in connection with the execution and delivery of the Amendment
Documents to which such Company is a party or with the

20



--------------------------------------------------------------------------------



 



      performance, validity or enforceability of the Loan Documents to which it
is a party, as amended by the Amendment Documents.

  (c)   Each Amendment Document to which such Company is a party has been duly
executed and delivered on behalf of such Company.     (d)   Each Amendment
Document to which such Company is a party and each Loan Document to which it is
a party, as amended by the Amendment Documents, constitutes a legal, valid and
binding obligation of such Company enforceable against such Company in
accordance with its terms, except as affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law).

  5.2   No Legal Bar. The execution, delivery and performance of the Amendment
Documents to which such Company is a party and the performance of the Loan
Documents to which it is a party, as amended by the Amendment Documents, will
not (a) violate the provisions of, or constitute a default under (i) the charter
or bylaws, operating agreement or partnership agreement (as the case may be) of
such Company or (ii) any applicable law or any applicable regulation, order,
writ, injunction or decree of any Governmental Authority or (iii) any material
agreement to which such Company is a party or by which it is bound or to which
it is subject, or (b) result in, or require, the creation or imposition of any
Lien on any of its or their respective properties or revenues pursuant to any
such applicable law, regulation, order, writ, injunction, decree or agreement.  
  5.3   Loan Documents. The representations and warranties made by each Company
in the Loan Documents to which it is a party are true and correct on and as of
the Amendment Effective Date, before and after giving effect to the
effectiveness of this Amendment, as if made on and as of the Amendment Effective
Date.     5.4   No Defaults. After giving effect to Section 4 of this Amendment,
no Default or Event of Default shall have occurred and be continuing.

SECTION 6. Miscellaneous.

  6.1   Payment of Costs and Expenses. Notwithstanding any term or provision in
the Financing Agreement (as amended by this Amendment), all costs and expenses
incurred by the Lender in connection with the preparation, negotiation,
execution, delivery and performance of the Amendment Documents, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Lender, shall be payable by the Parent on the Amendment Effective
Date to the Lender.     6.2   No Other Amendments; Confirmation. Except as
expressly amended, modified and supplemented hereby, the provisions of the
Financing Agreement are and

21



--------------------------------------------------------------------------------



 



      shall remain in full force and effect. This Amendment, the New LJH Term
Notes, each Mortgage Assignment and Amendment and each IP Security Agreement are
and shall be Loan Documents in all respects and for all purposes.

  6.3   Reaffirmation of Guarantees and Other Obligations. Each Company hereby
acknowledges and consents to the execution and delivery by it and each other
Company of the Amendment Documents and all of the other terms and conditions of,
the Loan Documents (as amended by the Amendment Documents), in all respects and
for all purposes. Without limiting the generality of the immediately preceding
sentence, each Guarantor hereby further acknowledges and agrees that the Term
Loan C shall hereinafter constitute part of the Obligations guaranteed by it
pursuant to Section 12 of the Financing Agreement and ratifies, confirms and
reaffirms all of its respective guarantees under Section 12 of the Financing
Agreement.     6.4   No Set-Off, Etc. Each Company hereby acknowledges and
agrees that there is no basis nor set of facts on which any amount (or any
portion thereof) owed by such Company under any Loan Document could be reduced,
offset, waived, or forgiven, by rescission or otherwise; nor is there any claim,
counterclaim, offset, or defense (or other right, remedy, or basis having a
similar effect) available to such Company with regard thereto; nor is there any
basis on which the terms and conditions of any of the Obligations could be
claimed to be other than as stated on the written instruments which evidence
such Obligations.     6.5   Release of Claims. Each Company, by executing this
Amendment, hereby acknowledges and agrees that it has no offsets, defenses,
claims, or counterclaims against the Lender or the Lender’s Related Parties
(other than any other Company) with respect to the Obligations, and that if such
Company now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Lender or the Lender’s Related Parties (other than any
other Company), whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Amendment, all of them are hereby expressly WAIVED, and each Company hereby
irrevocably and unconditionally RELEASES the Lender and the Lender’s Related
Parties (other than any other Company) from any liability thereof.     6.6  
Further Assurances. Each Company shall, from and after the execution of this
Amendment, execute and deliver to the Lender all additional documents,
instruments, and agreements that the Lender may require in order to create,
perfect or establish the priority of any Liens created under the Collateral
Documents and the Collateral granted therein and to otherwise give effect to the
terms and conditions of this Amendment.     6.7   Interpretation. In connection
with the interpretation of this Amendment and all other documents, instruments,
and agreements incidental hereto:

22



--------------------------------------------------------------------------------



 



  (a)   The captions of this Amendment are for convenience purposes only, and
shall not be used in construing the intent of the Lender and the Companies under
this Amendment.     (b)   The Lender and the Companies have prepared this
Amendment with the assistance of their respective counsel. Accordingly, this
Amendment shall be deemed to have been drafted by the Lender and the Companies
and shall not be construed against either the Lender or the Companies.     (c)  
Any determination that any provision or application of this Amendment is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Amendment.

  6.8   Additional Acknowledgements. Each Company acknowledges and agrees that:

  (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Amendment and has reviewed and understands all of the terms and
conditions of this Amendment;     (b)   it intends to be bound by the terms and
conditions of this Amendment;     (c)   is executing this Amendment freely and
voluntarily, without duress, after consultation with independent counsel of its
own selection;     (d)   the Lender has no fiduciary relationship with or duty
to any Company arising out of or in connection with this Amendment, and the
relationship between the Lender, on the one hand, and the Companies, on the
other hand, in connection herewith is solely that of debtor and creditor; and  
  (e)   no joint venture is created hereby and or otherwise exists by virtue of
this Amendment.

  6.9   Binding Agreement. This Amendment shall be binding upon the Companies
and the Companies’ employees, representatives, successors, and assigns, and
shall inure to the benefit of the Lender and the Lender’s successors and
assigns. This Amendment and all documents, instruments, and agreements executed
in connection herewith incorporate all of the discussions and negotiations
between the Borrowers and the Lender, either expressed or implied, concerning
the matters included herein and in such other documents, instruments, and
agreements, any statue, custom, or usage to the contrary notwithstanding. No
such discussions or negotiations shall limit, modify, or otherwise affect the
provisions hereof. No modification, amendment, or waiver of any provision of
this Amendment, or any provision of any other document, instrument, or agreement
between the Companies and the Lender shall be effective unless executed in
writing by the party to be charged with such modification, amendment, or waiver,
and if such party be the Lender, then by a duly authorized officer thereof.

23



--------------------------------------------------------------------------------



 



  6.10   Waiver of Jury Trial. TO THE FULLEST EXTENT PROVIDED BY APPLICABLE LAW,
EACH COMPANY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF THIS AMENDMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THEREUNDER. EACH COMPANY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED. IN NO EVENT WILL THE LENDER BE LIABLE
FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.     6.11  
Counterparts. This Amendment may be executed in separate counterparts, each of
which when so executed and delivered shall be an original, and both of which
together shall constitute one instrument.     6.12   Governing Law. This
Amendment and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
Illinois, without regard to principles of conflict of laws thereof.

[remainder of page left intentionally blank]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            BORROWERS:

AIRCRAFT INTERIOR DESIGN, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            BRICE MANUFACTURING COMPANY, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            TIMCO AVIATION SERVICES, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            TIMCO ENGINE CENTER, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            TIMCO ENGINEERED SYSTEMS, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

Second Amendment to Amended and Restated Financing Agreement — Signature Page

25



--------------------------------------------------------------------------------



 



            TRIAD INTERNATIONAL MAINTENANCE
CORPORATION
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            AVIATION SALES DISTRIBUTION
SERVICES COMPANY
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            AVIATION SALES LEASING COMPANY
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            AVIATION SALES PROPERTY
MANAGEMENT CORP.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            AVS/CAI, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

Second Amendment to Amended and Restated Financing Agreement — Signature Page

26



--------------------------------------------------------------------------------



 



            AVS/M-1, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            AVS/M-2, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            AVS/M-3, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            AVSRE, L.P.
      By:   Aviation Sales Property Management Corp.,         its general
partner             

                  By:   /s/ Kevin Carter         Name:   Kevin Carter       
Title:   Senior Vice President-Finance     

            HYDROSCIENCE, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

Second Amendment to Amended and Restated Financing Agreement — Signature Page

27



--------------------------------------------------------------------------------



 



            TMAS/ASI, INC.
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

            WHITEHALL CORPORATION
      By:   /s/ Kevin Carter         Name:   Kevin Carter        Title:   Senior
Vice President-Finance     

Second Amendment to Amended and Restated Financing Agreement — Signature Page

28



--------------------------------------------------------------------------------



 



            LENDER:


LJH, LTD.
      By:   DLH Management, L.L.C.,         its general partner             

                  By:   /s/ Lacy Harber         Lacy Harber, President         
   

Second Amendment to Amended and Restated Financing Agreement — Signature Page

29